Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action - Allowance
This office action is in response to applicant’s communication filed on 10/21/21. 
Claims 1-33 are pending in this application and are being examined in this Office Action. Applicant's election of Group 1, claims 1-13, in the reply filed on 10/15/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP 818.03(a)).  The requirement is still deemed proper and is therefore made FINAL.  
Applicant’s election of the following compound is acknowledged herewith:

    PNG
    media_image1.png
    84
    216
    media_image1.png
    Greyscale


Allowed Claims
Claims 1-13 are allowed over the prior art of record.

Reason for Allowance
The instant claims are drawn to a compound of Formula I:

    PNG
    media_image2.png
    175
    454
    media_image2.png
    Greyscale

The closest prior art is Beard et al. (US 20140256684, pub date Sep. 11, 2014).
Beard et al. teaches the following formyl peptide receptor 2 compounds of Formula I-VII, in particular Formula II (paragraph 17-70 and claims):

    PNG
    media_image3.png
    132
    287
    media_image3.png
    Greyscale

Beard et al. is deficient in that it does not teach applicant’s particular structure, in particular Beard et al. does not teach applicant’s requirement for “either n is 0, p is 1 and R1 is absent, or n is 1, p is 0 and R2 is absent; 93WO 2017/180323PCT/US2017/024491 provided that when p is 0, then R2a is H”.
Thus the prior art neither teaches, nor reasonably suggests the limitations of applicant’s claims as described above.  Hence, the claimed product is considered novel and unobvious over the prior art.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner’s amendment was given in a telephone interview with Jonathan Bass on 10/27/21.
The application has been amended as follows:
In the Claims

Claims 14-33 have been cancelled.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Cho Sawyer whose telephone number is (571) 270 1690.  The examiner can normally be reached on Monday-Friday 9 AM - 6 PM PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brandon Fetterolf can be reached on (571) 272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-274-1690.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patent Examiner
Art Unit: 1671
	
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658